Citation Nr: 0903106	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling from April 23, 2005 to June 5, 2006; and as 70 
percent disabling for the period beginning on and after June 
5, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent evaluation.  In June 2006, the evaluation was 
increased to 50 percent effective the date of claim.  In 
January 2007, the evaluation was increased to 70 percent 
effective June 5, 2006.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran's representative 
indicating that the veteran wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2007, the veteran's representative submitted a 
statement indicating that he had spoken with the veteran and 
that he wanted to withdraw his appeal.  This statement was 
received by the Board in July 2007.  Statement from the 
veteran's representative dated January 15, 2009 again 
indicates that the veteran wished to withdraw his appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2008).  This appeal has 
been withdrawn and hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


